internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-142160-02 date date legend company shareholders state date date plr-142160-02 dear this letter responds to a letter dated date and subsequent correspondence submitted by company’s authorized representative requesting a ruling on behalf of company under sec_1362 of the internal_revenue_code facts company was incorporated in state on date on date company issued shares and commenced operations shareholders all of the shareholders of company intended that company elect to be an s_corporation effective date the organizational minutes of company dated date provides evidence of this intent company’s attorney prepared form_2553 election by a small_business_corporation and sent it to company’s president the form_2553 was inadvertently misplaced and as a result was not timely filed law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective generally if an s election is made within the first two and one-half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation for the year in which the election is made sec_1362 provides that if an s election is made after the first two and one-half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year following the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply conclusions based on facts submitted and representations made we conclude that company has established reasonable_cause for failing to make a timely s election and that company is eligible for relief under sec_1362 accordingly if company makes an election to be an s_corporation by filing a form_2553 with an effective date of date plr-142160-02 with the appropriate service_center within days from the date of this ruling company’s sec_1362 election will be treated as timely made for its taxable_year that began on date a copy of this letter should be attached to the form_2553 except as expressly provided herein we express or imply no opinion concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion on whether company otherwise qualifies as an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office we are sending a copy of this letter to company’s authorized representative sincerely s james a quinn senior counsel branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
